DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s amendment filed on May 09, 2022.
Claims 1-20 are pending. 
Claims 1, 10, 19 -20 are currently amended. 
Claims 1-20 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.

Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1- 20 under 35 U.S.C. § 102 and 35 U.S.C § 103, the arguments have been fully considered, but are deemed unpersuasive.

Regarding claims 19, and 1, and 10, Applicant argued in substance that: (1) newly added limitation, “the IHS initially programmed with an initial server IHS firmware,” is not taught by the prior arts of record; newly added limitation, “the new firmware differing from the initial server IHS firmware,” is not taught by the prior arts of record; newly added limitation, “initially store, at a first time, first product line firmware” is not taught by the prior arts of record; newly added limitation, “store, at a second time after the first time, second product line firmware,” is not taught by the prior arts of record; and newly added limitation, “the second product line firmware differing from the first product line firmware,” is not taught by the prior arts of record; 

Examiner fully considered but respectfully traverses Applicant’s aforementioned arguments. 

As per point (1), as summarized above in this Office Action, reference Gulati teaches in paragraphs [0128] and [0263] the newly added limitation, “the IHS initially programmed with an initial server IHS firmware”; reference Gulati teaches in paragraphs [0128] and [0263] the newly added limitation, “the new firmware differing from the initial server IHS firmware”; reference Liu teaches in Figure 1 and page 13, paragraphs 6 -8, the newly added limitation, “initially store, at a first time, first product line firmware”; reference Liu teaches in Figure 1 and page 13, paragraphs 6 -8, the newly added limitation, “store, at a second time after the first time, second product line firmware”; and reference Liu teaches in Figure 1 and page 13, paragraphs 6 -8, the newly added limitation, “the second product line firmware differing from the first product line firmware.” Therefore, the newly added limitations are taught by references Gulati and Liu.  

Applicant's arguments for other claims, which depend on the argued patentability of claim 19, 1,  and 10, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections are maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati (US Pub. 2019/0245696). 

Regarding claim 19, Gulati teaches: 
 an information handling system, comprising (Fig 23, module 2302, para [0346]; See also [0315] & [0207]): 
at least one processor (para [0053]); and
 a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system to (para [0053]): 
enter a system management mode (para [0473]); 
determine an information handling system (IHS) identity type from a non-volatile memory medium (para [0139]; see also paras [0197] – [0198], [0306]), the IHS initially programmed with an initial server IHS firmware (para [0128] & [0263]); 
determine, based at least [[one]] on the IHS identity type, a public encryption key from a plurality of public encryption keys (para [0139]; see also paras [0197] – [0198], [0306]); 
receive a firmware image that includes new firmware and a signature of the new firmware (para [0307] – [0308]), the new firmware differing from the initial server IHS firmware (para [0128] & [0263]); 
decrypt, utilizing the public encryption key, the signature of the new firmware to obtain decrypted signature data (para [0263]); 
determine a hash value of the new firmware (para [0128]); 
determine if the hash value matches the decrypted signature data (para [0128]); 
if the hash value does not match the decrypted signature data, provide information indicating that the firmware image will not be installed (para [0481] & [0510]); and 
if the hash value matches the decrypted signature data, install the new firmware (para [0501]).

Gulati specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0053] The system 100 comprises one or more computing devices. These one or more computing devices comprise any combination of hardware and software configured to implement the various s logical components described herein, including components of the programming unit 110 having the programmer 112, the security controller 114, the adapters, the first security module 116, the second security module 118, and the nth security module 120. For example, the one or more computing devices may include one or more memories storing instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components.

[0473] In an illustrative example, the security kernel 2620 can be executed when the programmable devices 128 is booted, initialized, or powered up. The system is configured such that when the system is started, only the security kernel 2620 can be executed. The security kernel 2620 can be executed ina secure mode to prevent tampering or outside interference.

[0139] The identification module 316 generates an identity of a secure object to protect the secure object from an unauthorized access to the secure object. The identification module 316 extracts identification tokens 624 (ID tokens). The ID tokens 624 include information that is employed to verify an identity before access to a secure object is granted. The ID tokens 624 may include, but are not limited to, a user identification, a serial number of a device, a device identification, etc.


[0307] The data and firmware portion of the security and data programming use case 2002 can include programming an encrypted firmware image, decryption of secured content on the device, or a combination thereof. This can also include encrypting the target payload 1420 of FIG. 14 to form the encrypted payload 1422 of FIG. 14, decrypting the encrypted payload 1422, decrypting signatures for validation, calculating and comparing hash values, or other similar actions.

[0308] In a device personalization example, the device certificate 2014 can have a data encryption public key 2008 extracted from a data encryption key pair. Any other system or device that wants to send encrypted data to the trusted devices 130 of FIG. 1 can use the data encryption public key 2008 to encrypt the data. The private key 152 of FIG. 1 can be programmed into a hidden area on the device, such as in a non-volatile memory area. The private key 152 can be used to decrypt the encrypted data.

[0263] In the first variant, the encrypted firmware can be programmed into programmable device and then decrypted on one of the programmable devices 128 using the symmetric key K1. This requires that encrypted firmware image and the symmetric key K1 are programmed into the programmable devices without being exposed. A programming job, such as the job control package 1418, can be created from the encrypted firmware image and then programmed into one of the programmable devices 128. The symmetric key K1 can then be securely injected first into the hardware security module 1404. The programmer 112 and hardware security module 1404 can authenticate each other using the symmetric key K1 and create a shared secret key, such as a session key 1424, that is used to encrypt the symmetric key K1 in the hardware security module 1404 and send it to the programmer112. The programmer 112 can use the session key 1424 to decrypt the encrypted symmetric key K1and then program symmetric key K1 into one of the programmable devices 128. This is the most secure methodology. Because the session keys 1424 are dynamic in nature, the programmer 112knows a priori what the encryption key is.

[0128] The firmware markers 506 are security elements that can describe or identify the firmware used in one of the programmable devices 128. The firmware markers 506 can include a version number, a calculated checksum value, a partial or complete hash value, a text string identifier, a numeric identifier, or a combination thereof. For example, one of the programmable devices 128 can be a circuit board having firmware installed on the board. The firmware markers 506 can identify the version number for each separate firmware element. The firmware version information could be used to coordinate interoperability between code elements 314 of FIG. 3 in the programmable devices 128. In another example, the firmware markers 506 can include a calculated hash checksum, such as a MD5hash or fingerprint. The hash checksum can be used to verify the data integrity of the firmware by comparing the hash checksum against a hash calculated against the live version of the firmware. Any difference would indicate that the firmware has been modified.

[0481] The authentication list 2632 can be used to limit the manufacture of the programmable devices128. The authenticate device module 2606 can compare the serial number of the programmable device 128 to the serial numbers in the authentication list 2632. If the serial number, or other identifier, of the programmable device 128 matches an entry in the authentication list 2632, then the device can be programmed. If the serial number does not match an entry in the authentication list 2632, then the programmable devices 128 can be invalidated. Invalidation means that the devices are identified as unusable devices.

[0510] The device validation status 2622 can be determined in a variety of ways. For example, the device validation status 2622 can have a true value when a module list 2630 in the job control package 1418 matches the list of object and modules in the programmable devices 128. In another example, the device validation status 2622 can be set based on the validation of a hash value calculated for the content of the programmable device 128. The device validation status 2622 can beset based on another status value provided by the security kernel 2620. After the generate validation status module 2612 has been completed, the control flow can be transferred to the generate report module 2614.

[0501] The programming unit 110 can use the security controller 114 to authenticate the validation code 2626 to verify that the security kernel 2620 has been properly installed on the programmable device 128. In one embodiment, the security kernel 2620 can return a signed device certificate, such as the silicon vendor device certificate 2326 or the OEM device certificate 2346, and then authenticatet he device certificate with the correct public key to validate the operation of the security kernel 2620. Itis understood that a silicon vendor and a silicon manufacturer can be the same or similar entities

Regarding claim 20, Gulati teaches all the limitations of claim 19. 
Gulati further teaches wherein the instructions further cause the information handling system to: retrieve the plurality of public encryption keys from a respective plurality of certificates stored by the information handling system (para [0472]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected as being unpatentable over Gulati (US Pub. 2019/0245696), in view of Liu (CN 201374055).

Regarding claim 1, Gulati teaches: 
 	a manufacturing system (Fig 23, modules 2302 &  2330, para [0364]), comprising:
an information handling system manufacturer (Fig 23, module 2302, para [0346]; See also [0315] & [0207]);
a first division of the information handling system manufacturer (Fig 21, module 2102, para [0315]);
 a second division of the information handling system manufacturer (Fig 21, module 2106 , para [0315]); and 
a storage facility of the information handling system manufacturer (Fig 21, module 2108 , para [0315]);
 wherein the information handling system manufacturer is configured to (Fig 23, module 2302, para [0346]): 
manufacture a plurality of motherboards configured to be installed in a plurality of information handling system product lines (Fig 8, para [0207]; see also para [0005] & [0147] & [0197]); 
respectively install a plurality of non-volatile memory media on the plurality of motherboards (para [0440]; see also para [0059] & [0177] & [0197]); 
provide a first portion of the plurality of motherboards to the first division (Fig 21; para [0402]); 
provide a second portion of the plurality of motherboards to the second division (Fig 21; para [0402]); and 
provide a third portion of the plurality of motherboards to the storage facility (Fig 21; para [0402]); wherein 
the first division is configured to: permanently store a first information handling system identity type on the first portion of the plurality of motherboards (para [0252]); and
 install the first portion of the plurality of motherboards in a first plurality of information handling systems (para [0501]; see also [0350]); and wherein 
the second division is configured to: permanently store a second information handling system identity type on the second portion of the plurality of motherboards (para [0252]); 
and  install the second portion of the plurality of motherboards in a second plurality of information handling systems (para [0501]; see also [0350]),

Gulati specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    645
    924
    media_image1.png
    Greyscale

[0364] The MSP system 2302 can include a factory management system 2330. The factory management system 2330 is a system for managing the secure programming components at the factory premise 2342. The factory management system 2330 can receive the programming project2344 from the OEM management system 2324 and the decrypt and distribute the manufacturing information to the other security and programming systems located at the factory premise 2342.

[0346] The MSP system 2302 can support the operation of the system distributed in part across multiple locations or premises. The MSP system 2302 can include an OEM development premise2340 and a factory premise 2342. The OEM development premise 2340 can be used to prepare for the actual programming and provisioning of the programmable devices 128. The OEM development premise 2340 can be used to prepare programming information for multiple factories. The OEM development premise 2340 is a location where an OEM can prepare a programming project 2344 having the information for configuring a set of secure devices, such as the programmable devices 128,secure elements, trusted devices 130 of FIG. 1, or other similar devices


    PNG
    media_image2.png
    672
    953
    media_image2.png
    Greyscale

[0315] In the off device seed use case 2102, the security elements can be instantiated and managed between several locations. The locations can include a variety of configurations. For example, the first location 2104 can be a silicon manufacturer. A second location 2106 can be an original equipment manufacturer (OEM) location. The third location 2108 can be the device manufacturing or provisioning location. The third location 2108 can be a programming center where the programmer 112 of FIG. 1and the programmable devices 128 of FIG. 1 are located. The third location 2108 can include 24-hourvideo surveillance of both the programmer 112 and the programmable devices 128 to prevent any tampering. The programmable device 128 can include security appliances, chips, memory devices, boards, or a combination thereof.

[0207] The board manufacturing stage 914 is for implementing the information from the board design stage 908. The board manufacturing stage 912 can include constructing the systems and boards comprising the trusted devices 130. This can include installing the programmable devices 128 for implementing the security configuration of the boards and systems.


[0440] The configure trusted devices module 2506 can implement a trusted devices configuration process to configure the trusted devices 130 including installing other programmable devices 128 into the trusted devices 130, associating security elements with the programmable devices 128 and the trusted devices 130, and transferring the encrypted payload 1422 of FIG. 14 into the programmable devices 128. The trusted devices 130 can include circuit boards for a wide variety of electronic products including smart phones, consumer electronic devices, industrial electronic devices, networking equipment, computers, and other similar devices.

[0402] In the secure element use case 2370, the secure elements can be instantiated, transferred, and managed at different premises. The premises can include different types of locations such as a silicon manufacturer 2404, an OEM location 2406, a programming center 2408, a programmer location 2410,and a device location 2412. Each of the premises represents a location where some type of secure programming related actions can occur. Further, the use case can include data and actions embedde dat the programmer 112 of FIG. 1 and the device location 2412


[0252] The device birth certificate 520 or components of the device birth certificate 520 may be stored in secure non-volatile memory areas of the programmable devices 128 with a variety of features. Each of the secure non-volatile memory areas may provide varying degrees of security. For example, the features may include one-time programming (OTP) areas, device private OTP areas, hardware fuses, Read-Only Memory (ROM), write protected memory, cryptographically controlled memory access areas (e.g., Replay Protected Memory Block (RPMB), etc.), etc. Also, for example, these features may apply to the programmable devices 128.

[0501] The programming unit 110 can use the security controller 114 to authenticate the validation code 2626 to verify that the security kernel 2620 has been properly installed on the programmable device 128. In one embodiment, the security kernel 2620 can return a signed device certificate, such as the silicon vendor device certificate 2326 or the OEM device certificate 2346, and then authenticate the device certificate with the correct public key to validate the operation of the security kernel 2620. Itis understood that a silicon vendor and a silicon manufacturer can be the same or similar entities.

,but Gulati does not explicitly disclose: 
initially store, at a first time, first product line firmware, associated with a first product line of the information handling system manufacturer, via the plurality of non-volatile memory media;
store, at a second time after the first time, second product line firmware, associated with a second product line of the information handling system manufacturer, via non-volatile memory media of the second portion of the plurality of motherboards, the second product line firmware differing from the first product line firmware;


However, Liu teaches: 
initially store, at a first time, first product line firmware, associated with a first product line of the information handling system manufacturer, via the plurality of non-volatile memory media (Liu: Fig 1, pg. 13, paras 6 - 8);
store, at a second time after the first time, second product line firmware, associated with a second product line of the information handling system manufacturer, via non-volatile memory media of the second portion of the plurality of motherboards, the second product line firmware differing from the first product line firmware (Liu: Fig 1, pg. 13, paras 6 - 8).

Lui specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image3.png
    561
    861
    media_image3.png
    Greyscale


Next, how explanation utilizes setup unit 120 to set and the output system identification code further, and reach initiatively identification mainboard, and then can use the Basic Input or Output System (BIOS) 130 of a version, the effect that provides the different model mainboard to use according to this system identification.
Suppose the mainboard of certain mainboard manufacturers produce A, B, three kinds of different models of C now. With the way of prior art, three mainboard designs the Basic Input or Output System (BIOS) of three a, b, c version respectively for this reason, and correctly a, b, c Basic Input or Output System (BIOS) is loaded respectively in A, B, the C mainboard. A, B, C mainboard also must use correct Basic Input or Output System (BIOS) beta version to test before dispatching from the factory again. Wherein, three mainboard exclusive a, b, c version Basic Input or Output System (BIOS), be not complete difference, often have identical program of part or pre-set parameter.

Therefore, the practice of the utility model embodiment is that each program and the parameter with A, B, Basic Input or Output System (BIOS) that C three mainboard is identical loads in the Basic Input or Output System (BIOS) 130, and different parts is then according to different parameter or the programs of the required loading of each mainboard .Therefore, A, B, C three mainboard all will use Basic Input or Output System (BIOS) 130 jointly. That is to say, for the A, the B that use same Basic Input or Output System (BIOS) 130, C three mainboard, as long as the model of first identification mainboard is wherein which of A, B, C, Basic Input or Output System (BIOS) 130 can provide its corresponding Basic Input or Output System (BIOS) setting value, for the normal operation of mainboard. For example, when the result of identification mainboard was mainboard A, Basic Input or Output System (BIOS) 130 was
called out the needed Basic Input or Output System (BIOS) setting value of mainboard A promptly according to this identification result.

	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulati and incorporate the teachings of Liu for storing first product line firmware on all motherboards and storing second product line firmware on second product line motherboards. The one of ordinary skill in the art would have been motivated to do so to test all the motherboards, irrespective of product lines, prior to dispatching the motherboards for installation in the information handling systems, thereby ensuring that the motherboards meet basic performance metrics prior to product differentiation (Liu: pg. 12, para 5).

Regarding claim 2, modified Gulati teaches all the limitations of claim 1.
Modified Gulati further teaches wherein the storage facility is further configured to:  
receive a request for a motherboard associated with the first product line (Gulati: para [0296]);
and 
permanently store the first information handling system identity type on a motherboard of the third portion of the plurality of motherboards (Gulati: para [0252]).



Regarding claim 3, modified Gulati teaches all the limitations of claim 2.
Modified Gulati further teaches wherein:
the storage facility is further configured to ship the motherboard of the third portion of the plurality of motherboards to a customer associated with the request for the motherboard associated with the first product line (Gulati: [0084]).

Regarding claim 4, modified Gulati teaches all the limitations of claim 1.
Modified Gulati further teaches wherein the storage facility is further configured to: 
receive a request for a motherboard associated with the second product line (Gulati: para [0296]); 
permanently store the second information handling system identity type on a motherboard of the third portion of the plurality of motherboards (Gulati: para [0252]); and 
store the second product line firmware via a non-volatile memory medium of the motherboard of the third portion of the plurality of motherboards (Liu: pg. 13, para 8) .

Regarding claim 5, modified Gulati teaches all the limitations of claim 4.
Modified Gulati further teaches wherein:
the storage facility is further configured to ship the motherboard of the third portion of the plurality of motherboards to a customer associated with the request for the motherboard associated with the second product line (Gulati: [0084] & [0315]).




Regarding claim 6, modified Gulati teaches all the limitations of claim 1.
Modified Gulati further teaches wherein:
the first division is further configured to ship the first plurality of information handling systems to a first plurality of customers (Gulati: [0084] & [0315]); and wherein 
the second division is further configured to ship the second plurality of information handling systems to a second plurality of customers (Gulati: [0084] & [0315]).

Regarding claim 7, modified Gulati teaches all the limitations of claim 6.
Modified Gulati further teaches wherein:
 a customer of the first plurality of customers is a customer of the second plurality of customers (Gulati: [0084] & [0315]).

Regarding claim 8, modified Gulati teaches all the limitations of claim 1.
Modified Gulati further teaches wherein the storage facility is further configured to: 
ship a motherboard of the third portion of the plurality of motherboards to a customer (Gulati: [0084] & [0315]); and 
provide an application configured to permanently store the first information handling system identity type or the second information handling system identity type on the motherboard of the third portion of the plurality of motherboards (Gulati: para [0252] &  [0190]).

Regarding claim 9, modified Gulati teaches all the limitations of claim 1.
Modified Gulati further teaches wherein the information handling system manufacturer is further configured to:
 store a first certificate associated with the first product line, wherein the first certificate includes a first public key utilizable to authenticate the first product line firmware (Gulati: paras [0197] – [0198]; see also para [0119] ); and 
store a second certificate associated with the second product line, wherein the second certificate includes a second public key utilizable to authenticate the second product line firmware (Gulati: paras [0197] – [0198]; see also para [0119] ).

Regarding claims 10 – 18, modified Gulati teaches manufacturing system. Therefore, modified Gulati teaches the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Yu (US Pub. 2015/0363323) teaches firmware being stored on BIOS of a motherboard. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of
the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date
the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from
the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be
directed to AMEIR MYERS whose telephone number is (571)272-8160. The examiner can normally
be reached on 8:30 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272‐3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        08/29/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115